 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5                                                 ***
 6   BRIAN BORENSTEIN,                                     Case No.: 2:19-cv-00985-APG-DJA
 7          Plaintiff,                                                   ORDER
 8   v.
 9   THE ANIMAL FOUNDATION, et al.,
10          Defendants.
11         Pending before the Court is Plaintiff’s Motion for Reconsideration Of [ECF 152] Denying
12 In Part Plaintiff’s Motion Requesting An Extension of Time, And Request For Miscellaneous
13 Relief (ECF No. 155), filed on April 30, 2021. Plaintiff submitted a proposed Reply in support of
14 its Motion for Extension of Time as Exhibit 1. (ECF No. 155-1). The Court finds this matter
15 properly resolved without a hearing. See Local Rule 78-1.
16         Plaintiff requests that the Court reconsider its Order granting him an additional 30 days to
17 file an amended complaint and requests leave to file a Reply to Defendant’s Response (ECF 151).
18 In his proposed Reply, Plaintiff requests that the Court either grant him an extension of time until
19 30 days following receipt of the limited discovery requested, or in the alternative, a 60 day
20 extension of time to file his amended complaint. (ECF 155-1).
21         After considering all of the arguments raised by Plaintiff in his Motion for
22 Reconsideration and proposed Reply, the Court finds that a 60 day extension to the deadline to
23 file an amended complaint is appropriate.
24         IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reconsideration (ECF No.
25 150) is granted and the Court will permit Plaintiff to file a Reply. The Clerk of Court is
26 directed to file the proposed Reply (ECF 155-1) as a separate docket entry on the docket.
27         ///
28

                                                    1
 1        IT IS FURTHER ORDERED that the deadline for filing a second amended complaint is
 2 June 18, 2021.
 3        Dated: May 7, 2021
 4                                                       ______________________________
                                                         Daniel J. Albregts
 5                                                       United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
